People v Nadal (2015 NY Slip Op 01294)





People v Nadal


2015 NY Slip Op 01294


Decided on February 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
PETER B. SKELOS
RUTH C. BALKIN, JJ.


2004-00682
2004-00683

[*1]The People of the State of New York, respondent,
vJuan Nadal, also known as John Nadal, appellant. (Ind. Nos. 02-01123, 03-00155)


Juan Nadal, also known as John Nadal, Stormville, N.Y., appellant pro se.
Janet DiFiore, District Attorney, White Plains, N.Y. (Jennifer Spencer and Laurie Sapakoff of counsel), for respondent.
John P. Savoca, Yorktown Heights, N.Y., former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 2, 2008 (People v Nadal, 57 AD3d 574), modifying two judgments of the Supreme Court, Westchester County, both rendered January 6, 2004.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., RIVERA, SKELOS and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court